AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_
                                                                                                                    FILED IN THE
                                                      Eastern District of Washington                            U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON

                          SYLVIA R.,
                                                                                                           Mar 05, 2019
                                                                      )
                                                                                                               SEAN F. MCAVOY, CLERK
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 4:17-CV-05177-JTR
       COMMISSIONER OF SOCIAL SECURITY,                               )
                                                                      )


                            Defendant
                                              JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                             dollars ($              ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 15) is GRANTED in part, and the matter is REMANDED to the
u
              Commissioner for additional proceedings. Defendant's Motion for Summary Judgment (ECF No. 20) is DENIED.
              Judgment is entered in favor of Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

✔
u decided by Judge                       John T. Rodgers                                        on Motions for Summary Judgment
      (ECF Nos. 15 and 20).


Date: March 5, 2019                                                         CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Penny Lamb
                                                                                           %\Deputy Clerk

                                                                             Penny Lamb
